Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the 9521652 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  
Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.  
State of Application
This non-final action is in response to reissue application filed 10/05/2020 that is a broadening continuation reissue of Patent 9521652 (hereafter ‘652) of application 14/198454 that amends the specification for priority, adds new claims 9-25 and cancels 1-8.  Claims 9-25 are pending.  
Amendment
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b)-(g).  
(b) Making amendments in a reissue application. An amendment in a reissue application is made either by physically incorporating the changes into the specification when the application is filed, or by a separate amendment paper. If amendment is made by incorporation, markings pursuant to paragraph (d) of this section must be used. If amendment is made by an amendment paper, the paper must direct that specified changes be made, as follows:  

(1) Specification other than the claims. Changes to the specification, other than to the claims, must be made by submission of the entire text of an added or rewritten paragraph, including markings pursuant to paragraph (d) of this section, except that an entire paragraph may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. The precise point in the specification must be identified where any added or rewritten paragraph is located. This paragraph applies whether the amendment is submitted on paper or compact disc (see §§ 1.52(e)(1) and 1.821(c), but not for discs submitted under § 1.821(e)). 

(2) Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression “amended,” “twice amended,” etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim….

(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.  

(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets; and 
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96 and 1.821(c)). Matter added by reissue on compact discs must be preceded with “<U>” and end with “</U>” to properly identify the material being added…

(g) Amendments made relative to the patent. All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application. 

The Amendments filed Oct. 05, 2020 propose amendments to the claims 9-25 that do not comply with 37 CFR 1.173 (b)-(g), which sets forth the manner of making amendments in reissue applications.  The amendment fails to provide an explanation of the support in the disclosure of the patent for the changes made to the claims for new limitations in the pending extracting the static chain information from the IR packet and converting the IR packet to a second IR-DYN packet including the second dynamic chain information; and transmitting a broadcast signal including signaling data and service data, wherein the signaling data include the static chain information and compression information for decompression and wherein the service data include the first IR-DYN packet, the second IR-DYN packet and the compressed packets” as recited in new claim 9, “extracting the static chain information and the first dynamic chain information from the IR packet and converting the IR packet to a first compressed packet, the first compressed packet having a sequence number that is matched with a sequence number in the first dynamic chain information; extracting the second dynamic chain information from the IR-DYN packet and converting the IR-DYN packet to a second compressed packet, the second compressed packet having a sequence number that is matched with a sequence number in the second dynamic chain information; and transmitting a broadcast signal including first Physical Layer Pipe (PLP) data carried in a first PLP and second PLP data carried in a second PLP, wherein the first PLP data include the static chain information, the first dynamic chain information, the second dynamic chain information, and compression information for decompression, and wherein the second PLP data include the first compressed packet, the second compressed packet and the generated compressed packets” as recited in new claim 17, “a tuner to receive a broadcast signal including signaling data and service data, wherein the signaling data include static chain information and compression information for decompression, wherein the service data include a first IR dynamic (IR-DYN) packet including first dynamic chain information, a second IR-DYN packet including second dynamic chain information, and compressed packets, a replacer to recover an IR packet based on the static chain information and the second IR- DYN packet; and a Robust Header Compression (RoHC) decoder to perform decompressing based on the IR packet, the first IR-DYN packet, the compressed packets, and the compression information to generate an Internet Protocol (IP) packet stream including IP packets” as recited in new claim 13, “a receiver to receive a broadcast signal including first Physical Layer Pipe (PLP) data carried in a first PLP and second PLP data carried in a second PLP, wherein the first PLP data include static chain information and first dynamic chain information for recovering an Initialization Refresh (IR) packet and second dynamic chain information for recovering an IR dynamic (IR- DYN) packet, wherein the second PLP data include compressed packets, and the first PLP data further include compression information for decompression; a replacer to recover the IR packet based on the static chain information and the first dynamic chain information and a first compressed packet of the compressed packets, the first compressed packet having a sequence number that is matched with a sequence number in the first dynamic chain information and recover the IR-DYN packet based on the second dynamic chain information and a second compressed packet of the compressed packets, the second compressed packet has a sequence number that is matched with a sequence number in the second dynamic chain information; and a Robust Header Compression (RoHC) decoder to perform decompressing based on the IR packet and the IR-DYN packet, the compressed packets excluding the first and second compress packets, and the compression information to generate an Internet Protocol (IP) packet stream including IP packets” as recited in new claim 21, and the  new limitations in respective new claims 10-12, 14-16, 18-20 and 22-25 not present in ‘652.   
Application Data Sheet (ADS)
The application data sheet (ADS) filed on 10/5/2020 is objected to because the domestic benefit information does not properly identify the present application as both a continuation of U.S. Application No. 16/218,368 and a reissue application of the 9521652 patent.  See the Reissue Application Filing Guide at http://www.uspto.gov/sites/default/files/forms/uspto_reissue_ads_guide_Sept2014.pdf for more information and in particular see the screen shot on page 10 given the sample facts presented on page 9. The corrected ADS should comply with 37 CFR 1.76(c)(2), which requires that any changes to an ADS be identified with markings (underline for addition, strike through for deletion).  Applicant can also use the Corrected Web-based ADS. See the Quick Start Guide for Corrected Web-based ADS at https://www.uspto.gov/sites/default/files/documents/Corrected-WebADS-QSG.pdf.
Applicant should additionally file, as a paper separate from its next response, a Request for Corrected Filing Receipt.  This is the best way to ensure that these changes are acted upon and corrected by the appropriate official.  
Reissue Applications
Applicant is reminded of requirement to notify public of each reissue application of a single patent.  See 37 CFR 1.177.  See also MPEP 1451.   
If applicant files more than one application for the reissue of a single patent, each such application must contain or be amended to contain in the first sentence of the specification a notice stating that more than one reissue application has been filed and identifying each of the reissue applications by relationship, application number and filing date.    

more than one reissue application was filed and identify each of the reissue applications by relationship to include the related reissues 16/218368 that presently are not identified as co-pending reissue of same ‘652 patent with its respective filing date and relationship.  The amendment to specification, received Oct. 05, 2020, regards a claim of priority that lacks notice required by 37 CFR 1.177.  A statement of a priority claim is a separate requirement from a notice of related reissue application(s).  
Reissue Declaration/Oath
The reissue oath/declaration filed 10/5/2020 with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.  The instant declaration states 
“We seek to broaden the scope of the claims because the original patent is wholly or partly inoperative by reason of claiming less than the patentee had the right to claim in the patent. For example, claim 1 does not recite extracting the static chain information and first dynamic chain information from the first packet and converting the first packet to a first compressed packet,the first compressed packet having a sequence number that is matched with a sequence number in the first dynamic chain information, which unduly limits the scope of the claim, which is a basis for reissue. Newly added claim 9 corrects the error by reciting the above-noted features.”  

However, the declaration herein fails to declare how/why the statement “does not recite extracting the static chain information and first dynamic chain information from the first packet and converting the first packet to a first compressed packet, the first compressed packet having a sequence number that is matched with a sequence number in the first dynamic chain information” renders the ‘652 patent to be wholly or partially inoperative or invalid as required by 37 CFR 1.175 and 35 USC 251.  To be clear, the declaration fails to link the noted statement 
Relatedly, in now granted reissue Appl. No. 16/218368, applicant amended the claims therein to recite “compressing headers of Internet Protocol (IP) packets included in an IP stream to generate a first packet, a second packet, and compressed packets, wherein the first packet includes static chain information and first dynamic chain information and wherein the second packet includes second dynamic chain information; extracting the static chain information and first dynamic chain information from the first packet and converting the first packet to a first compressed packet, the first compressed packet having a sequence number that is matched with a sequence number in the first dynamic chain information; extracting the second dynamic chain information from the second packet and converting the second packet to a second compressed packet, the second compressed packet having a sequence number that is matched with a sequence number in the second dynamic chain information; and transmitting a broadcast signal including first Physical Layer Pipe (PLP) data delivered through a first PLP and second PLP data delivered through a second PLP that is different from the first PLP, wherein the first PLP data include the static chain information, the first dynamic chain information and the second dynamic chain information and wherein the second PLP data include the first compressed packet, the second compressed packet and the generated compressed packets” (claim 9, as filed on 12/12/2018, and as issued in RE48249) while its declaration (filed 2/1/2019) states similar error as “For example, claim 1 does not recite extracting the static chain information and first dynamic chain information from the first packet and converting the first packet to a first compressed packet,the first compressed packet having a sequence number that is matched with a sequence number in the first dynamic chain information, which unduly limits the scope of the . already corrected or being corrected in the same way in a related or co-pending reissue application of same underlying patent (i.e., 9521652) in above noted parent reissue application.  Therefore, it is unclear what error is relied on herein for underlying ‘652 patent that this reissue addresses that does not regard same or similar correction addressed in a related or co-pending reissue application, including 16/218368.  
Thus, for above reasons, the declaration is defective for lacking at least one error relied on herein that renders the patent partially or wholly inoperative or invalid for this reissue that is not addressed in same manner in a related/co-pending reissue.  This issue of same error addressed in same manner can be resolved by pointing out how the same error is being corrected in the current reissue in the remarks as per MPEP 1414(II)(D)(1).  
“If the same error corrected in the parent is also being corrected in the continuation reissue application, but the error is being corrected in a different way, a petition under 37 CFR 1.183  will be needed to waive pre-AIA  37 CFR 1.175(e)  for a reissue application filed before September 16, 2012. If the reissue application was filed on or after September 16, 2012, a petition under 37 CFR 1.183  is no longer needed; however, a statement is needed to explain compliance with 37 CFR 1.175(f)(2).”  

Therefore, Applicant is required to provide a statement to explain this issue in compliance with 37 CFR 1.175(f)(2), for reasons as noted above.  
Claims 9-25 are rejected as being based upon a defective reissue declaration by the inventor under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.  
The nature of the defect(s) in the declaration by inventor is set forth in the discussion above in this Office action.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 9-12 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9100932, hereafter ‘932.  Claims 17-20 recite similar steps as recited in claims 9-12 herein.  Claims 9-12 herein are representative.  Although the claims at issue are not identical, they are not patentably distinct from each other because, lacking evidence to the contrary, to extent limitations in ‘932 use different words, where their steps/functions overlap steps/functions as recited in claims herein.  
Claim 9 herein
Claims 1 and 2 of US Pat 9100932 (i.e., ‘932)
“A broadcast signal transmitting method comprising:
“A method for transmitting a broadcast signal in a broadcast signal transmitting 
apparatus, the comprising: 
compressing headers of Internet Protocol (IP) packets included in an IP stream to generate an Initialization Refresh (IR) packet, a first IR dynamic (IR-DYN) packet, and compressed packets, wherein the IR packet includes static chain information, wherein the first IR-DYN packet includes first dynamic chain information, and wherein the IR packet further includes second dynamic chain information;
compressing headers of data packets being included in an IP (Internet Protocol) stream, the IP stream being identified by access information, wherein the compressed data packets include a first packet including static information and dynamic information in its header, and a second packet including dynamic information in its header;
extracting the static chain information from the IR packet and converting the IR packet to a second IR-DYN packet including the second dynamic chain information; and
separating static information from the header of the first packet and converting remaining portion to the second packet; 
transmitting a broadcast signal including signaling data and service data,

wherein the signaling data include the static chain information and 

wherein the service data include the first IR-DYN packet, the second IR-DYN packet and the compressed packets.”



compression information of the header of the first packet, and IP-PLP mapping information for linking the IP stream with the data PLP; 

generating a signal frame based upon data 
of the data PLP and data of the common 
PLP; and 

transmitting the broadcast signal including the signal frame”, as recited in claim 1 and   

“wherein converting remaining portion to the second packet removes the static information from the header of the first packet, and changes header identification information of the first packet to header identification information of the second packet thereby converting to the second packet” as recited in claim 2.  


Claim 3 of ‘932 recites “wherein the static information and the compression information of the header of the first packet and the IP-PLP mapping information are signaled to L2 signaling information in a binary format and the L2 signaling information is included in the common PLP” that overlaps “outputting the IP stream including the second packet through a data PLP (physical layer pipe); outputting a common stream through a common PLP, the common stream including the static information separated from the header of the first packet, compression information of the header of the first packet, and IP-PLP mapping information for linking the IP stream with the data PLP; generating a signal frame based upon data of the data PLP and data of the common PLP; and transmitting the broadcast signal including the signal frame” wherein the signaling data are carried in a first Physical Layer Pipe (PLP), and wherein the service data are carried in a second PLP” of claim 10 herein.  

	Claim 4 of ‘932 recites “wherein the IP-PLP mapping information includes access information of the IP stream and an identifier for identifying the data PLP” that overlaps “wherein the first PLP further carries IP-PLP mapping information for linking the IP stream with the second PLP” of claim 11 herein.  

	Claims 4 and 5 of ‘932 includes identifier information that recites “wherein the IP-PLP mapping information includes access information of the IP stream and an identifier for identifying the data PLP” and “wherein the compression information includes contact profile information indicating up to which protocol the header of the first packet has been compressed, and a context identifier for identifying an IP stream having the header of the first packet compressed therein” that overlaps “wherein the first dynamic information, the second dynamic information and headers of the compressed packets include a sequence number, respectively” of claim 12 herein.  

Claims 9-12 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-11 of U.S. Patent No. RE48249, hereafter ‘249.  Claims 17-20 recite similar steps as recited in claims 9-12 herein.  Claims 9-12 herein are representative.  Although the claims at issue are not identical, they are not patentably distinct from each other because, lacking evidence to the contrary, to extent limitations in ‘249 use different words, where their steps/functions overlap steps/functions as recited in claims herein.  

Claim 9 of US Pat RE48249
“A broadcast signal transmitting method comprising:
“A broadcast signal transmitting method comprising: 
compressing headers of Internet Protocol (IP) packets included in an IP stream to generate an Initialization Refresh (IR) packet, a first IR dynamic (IR-DYN) packet, and compressed packets, wherein the IR packet includes static chain information, wherein the first IR-DYN packet includes first dynamic chain information, and wherein the IR packet further includes second dynamic chain information;
compressing headers of Internet Protocol (IP) packets included in an IP stream to generate a first packet, a second packet, and compressed packets, wherein the first packet includes static chain information and first dynamic chain information and wherein the second packet includes second dynamic chain information; 
extracting the static chain information from the IR packet and converting the IR packet to a second IR-DYN packet including the second dynamic chain information; 
extracting the static chain information and first dynamic chain information from the first packet and converting the first packet to a first compressed packet, the first compressed packet having a sequence number that is matched with a sequence number in the first dynamic chain information; extracting the second dynamic chain information from the second packet and converting the second packet to a second compressed packet, the second compressed packet having a sequence number that is matched with a sequence number in the second dynamic chain information; 
and transmitting a broadcast signal including signaling data and service data,




wherein the signaling data include the static chain information and compression information for decompression 

and wherein the service data include the first IR-DYN packet, the second IR-DYN packet and the compressed packets.”
and transmitting a broadcast signal including first Physical Layer Pipe (PLP) data delivered through a first PLP and second PLP data delivered through a second PLP that is different from the first PLP, 
wherein the first PLP data include the static chain information, the first dynamic chain information and the second dynamic chain information 
and wherein the second PLP data include the first compressed packet, the second compressed packet and the generated compressed packets.”


wherein the signaling data are carried in a first Physical Layer Pipe (PLP), and wherein the service data are carried in a second PLP” as recited in claim 10 herein, “wherein the first PLP further carries IP-PLP mapping information for linking the IP stream with the second PLP” as recited in claim 11 herein and “wherein the first dynamic information, the second dynamic information and headers of the compressed packets include a sequence number, respectively” as recited in claim 12 herein.  

Claims 13-16 and 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20 of U.S. Patent No. RE48249, hereafter ‘249.  Claims 21-25 recite similar structure performing same steps as recited in claims 13-16 herein.  Claims 13-16 herein are representative.  Although the claims at issue are not identical, they are not patentably distinct from each other because, lacking evidence to the contrary, to extent limitations in ‘249 use different words, where their steps/functions overlap steps/functions as recited in claims herein.  
Claim 13 herein
Claim 18 of US Pat RE48249
“A broadcast signal receiving apparatus comprising:
A broadcast signal receiving apparatus comprising: 
a tuner to receive a broadcast signal including signaling data and service data, wherein the signaling data include static chain information and compression information for decompression, wherein the service data include a first IR dynamic (IR-DYN) packet including first dynamic chain information, a second IR-DYN 


a replacer to recover the first packet based on the static chain information and first dynamic chain information and a first compressed packet of the compressed packets, the first compressed packet having a sequence number that is matched with a sequence number in the first dynamic chain information and recover the second packet based on the second dynamic chain information and a second compressed packet of the compressed packets, the second compressed packet having a sequence number that is matched with a sequence number in the second dynamic chain information; 
and a Robust Header Compression (RoHC) decoder to perform decompressing based on the IR packet, the first IR-DYN packet, the compressed packets, and the compression information to generate an Internet Protocol (IP) packet stream including IP packets.”
and a Robust Header Compression (RoHC) decoder to perform decompressing based on the first packet and the second packet to generate an Internet Protocol (IP) packet stream including IP packets.


Claim 19 of ‘249 recites “wherein the first PLP data further include compression information for the decompressing” and claim 20 of ‘249 of ‘249 recites “wherein the first packet is an Initialization Refresh (IR) packet and the second packet is an IR dynamic (IR-DYN) packet” that overlaps “wherein the signaling data are carried in a first Physical Layer Pipe (PLP), and wherein the service data are carried in a second PLP” as recited in claim 14 herein, “wherein the first PLP further carries IP-PLP mapping information for linking the IP stream with the second PLP” as recited in claim 15 herein and “wherein the first dynamic information, the second dynamic information and headers of the compressed packets include a sequence number, respectively” as recited in claim 16 herein.  

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mark Sager whose telephone number is (571)272-4454. The
examiner can normally be reached on M-Th, 7:30am-4pm, EST.  
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Alexander Kosowski can be reached on (571)272-3744. The fax phone number for
the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would
like assistance from a USPTO Customer Service Representative or access to the automated
information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/MARK SAGER/
Primary Examiner, Art Unit 3992

Conferee(s):
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992